DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: drive system 30 and sensors 70.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they are not black-line only drawings. Drawings must not contain shaded or colored in areas like the present set of drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 
Claim Objections
Claims 1, 13, 18, and 20 are objected to because of the following informalities:  
Claim 1, line 5: “framing connected to the tank” should read –a framing connected to the tank-.
Claim 13, line 5: “framing connected to the tank” should read –a framing connected to the tank-.
Claim 18, line 5: “framing connected to the tank” should read –a framing connected to the tank-.
Claim 20, line 3: “upstream of the storage unit. wherein” should read –upstream of the storage unit wherein-.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1) and Pelt (US 20170238475 A1).
Regarding claim 1, Setton teaches a self-contained apparatus for protected agriculture (Figure 1), the apparatus comprising: 
a tank comprising a tank frame (Figure 1, Paragraph [0026]; growth system 310 comprising housing 355 to hold grow material 365); 
a framing connected to the tank, the framing comprising a plurality of framing uprights extending from the tank and at least one truss connected at least two of the plurality of framing uprights (Figure 1, Paragraph [0023]; structural system 305 connected to housing 355 comprising vertical members 330 and horizontal members 320); 
a light rack between the tank and the at least one truss (Figure 1, Paragraph [0039]; lighting array 380). 
Setton does teach actuation assemblies Paragraph [0028], but not for the lighting array. Setton does not teach a tank liner at least partially covering the tank frame; the light rack movably positioned; and a drive system connected to the framing and operationally connected to the light rack, wherein the drive system is dimensioned and configured to move the light rack to different positions between the tank and the at least one truss.
Polete teaches a plant growing system wherein the light rack movably positioned (Figures 3-5 , Paragraphs [0057] and [0067]; vertical displacement of light source 116); and 
a drive system connected to the framing and operationally connected to the light rack, wherein the drive system is dimensioned and configured to move the light rack to different positions between the tank and the at least one truss (Figures 3-5, Paragraph [0067]; vertical actuator 130 disposed parallel to vertical member 106 to displace light source 116 located on horizontal members 104 and 102).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the movable light rack and drive system taught by Polete in order to control the intensity of light provided to the plants or to allow for the light rack to maintain the same distance between the plants even as they grow taller (i.e. the light rack moves upward as the plants grow).
Pelt teaches a grow box comprising a liner at least partially covering the grow box (Figure 5, Paragraph [0045]; liner 210 covering inside grow box).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the liner taught by Pelt in order to provide protection against leaks and to allow for easier cleaning.
Regarding claim 2, the modified reference teaches the limitations of claim 1 and further Polete teaches wherein the drive system comprises: 
a drive upright positioned substantially parallel to the framing uprights (Figures 3-5, Paragraph [0067]; vertical member 106); 
a drive arm attached to the drive upright such that the drive arm is substantially parallel to the at least one truss (Figures 3-5, Paragraph [0067]; horizontal members 104 attached to vertical member 106); 
a drive unit connected to the drive upright or the drive arm and operationally connected to the light rack, wherein the drive unit is dimensioned and configured to move the light rack (Figures 3-5, Paragraph [0067]; vertical actuator 130 connected to vertical member 106 and horizontal members 104 and 102 configured to displace light source 116).
Regarding claim 4, the modified reference teaches the limitations of claim 1 and further Polete teaches wherein the drive unit is operationally connected to the light rack via a drive shaft (Figure 5c, Paragraph [0071]; light bracket 110 to fasten light source 116).
Regarding claim 6, Setton as modified above teaches further comprising a grow light connected to the light rack (Figure 1, Paragraph [0039]; lighting array 380 comprises lighting assemblies 415, 420, 425, 430).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1) and Pelt (US 20170238475 A1) as applied to claim 1 above, and further in view of Yang et al. (US 10767839 B2).
Regarding claim 3, Setton as modified above does not teach wherein the drive unit is operationally connected to the light rack via a cable.
Yang teaches a height adjustable lighting system wherein the drive unit is operationally connected to the light rack via a cable (Col. 4 lines 19-26; rotatable member 136 or height adjustment unit 140 is attached to light frame 134 by cables 138).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the cables taught by Yang in order to provide a simpler form of connection since it is a simple substitution of similar parts that are known in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1) and Pelt (US 20170238475 A1)  as applied to claim 1 above, and further in view of Shelor et al. (US 20150351325 A1).
Regarding claim 5, Setton as modified above does not teach wherein the drive unit is operationally connected to the light rack via a drive chain.
Shelor teaches a height adjustable lighting system wherein the drive unit is operationally connected to the light rack via a drive chain (Figure 12, Paragraph [0047]; drive train for hoist 100 may be a chain and sprocket, chain 360 and sprocket 350).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the chains taught by Shelor in order to provide a stronger connection since it is a simple substitution of similar parts that are known in the art. 
Claims 7-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1) and Pelt (US 20170238475 A1) as applied to claim 1 above, and further in view of Chou (US 20180235164 A1) and McGuire (US 20160212948 A1).
Regarding claim 7, Setton as modified above teaches self-contained apparatus of Claim 1, further comprising: 
an inlet aperture and an outlet aperture defined in the tank (Figure 1, Paragraph [0045]; dispensing array 485 including dispensing assemblies 450 that could include a pumping device to dispense fluid into housing 455, which implicitly would require an inlet and an outlet for fluid flow); 
irrigation conduit disposed within the tank and operationally connected to the inlet aperture and dimensioned and configured to dispense water into the tank (Figure 1, Paragraph [0045]; dispensing assemblies 450 configured to pump fluid into the housing 455 to the growth material 365); 
a water storage unit operationally connected to the outlet aperture and the inlet aperture (Paragraph [0045]; fluid being supplied to system has to be coming from somewhere so a storage tank is implicitly required); 
a pump operationally connected to the inlet, the outlet, and the water storage unit, wherein the pump is dimensioned and configured to move water from the water storage unit to the irrigation conduit (Figure 1, Paragraph [0045]; dispensing assemblies 450 comprises a pumping device configures to pump fluid into the housing 455 to the growth material 365).
Setton does not explicitly teach an inlet aperture and an outlet aperture defined in the tank; a water storage unit operationally connected to the outlet aperture and the inlet aperture and a temperature control unit operationally connected to the water storage unit.
Chou teaches a plant grow system comprising an inlet aperture and an outlet aperture defined in the tank (Figure 1B, Paragraph [0018]; supply pipe 150 and drain pipe 160); and
a water storage unit operationally connected to the outlet aperture and the inlet aperture (Paragraph [0018]; external circulation system is supplying cultivating medium 120 through supply pipe 150).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the inlet, outlet, and storage tank taught by Chou as suppling water/nutrients from an outside source to a grow unit is well-known in the art and implicit in the disclosure of Setton. Providing an inlet and outlet would allow for direct supply of water/nutrients from storage and easy outflow of excess to be recycled.
McGuire teaches a plant grow system comprising a temperature control unit operationally connected to the water storage unit (Paragraph [0057]; temperature sensor 75 operationally connected to batch tank 69).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the temperature sensor taught by McGuire in order to ensure that the supply of water/nutrients traveling to the plants is at the desired temperature for optimum growth.
Regarding claim 8, the modified reference teaches the limitations of claim 1 and further Polete teaches wherein the drive system comprises: 
a drive upright positioned substantially parallel to the framing uprights (Figures 3-5, Paragraph [0067]; vertical member 106); 
a drive arm attached to the drive upright such that the drive arm is substantially parallel to the at least one truss (Figures 3-5, Paragraph [0067]; horizontal members 104 attached to vertical member 106); 
a drive unit connected to the drive upright or the drive arm and operationally connected to the light rack, wherein the drive unit is dimensioned and configured to move the light rack (Figures 3-5, Paragraph [0067]; vertical actuator 130 connected to vertical member 106 and horizontal members 104 and 102 configured to displace light source 116).
Regarding claim 10, the modified reference teaches the limitations of claim 8 and further Polete teaches wherein the drive unit is operationally connected to the light rack via a drive shaft (Figure 5c, Paragraph [0071]; light bracket 110 to fasten light source 116).
Regarding claim 12, Setton as modified above teaches further comprising a grow light connected to the light rack (Figure 1, Paragraph [0039]; lighting array 380 comprises lighting assemblies 415, 420, 425, 430).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1), Pelt (US 20170238475 A1), Chou (US 20180235164 A1), and McGuire (US 20160212948 A1) as applied to claim 8 above, and further in view of Yang et al. (US 10767839 B2).
Regarding claim 9, Setton as modified above does not teach wherein the drive unit is operationally connected to the light rack via a cable.
Yang teaches a height adjustable lighting system wherein the drive unit is operationally connected to the light rack via a cable (Col. 4 lines 19-26; rotatable member 136 or height adjustment unit 140 is attached to light frame 134 by cables 138).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the cables taught by Yang in order to provide a simpler form of connection since it is a simple substitution of similar parts that are known in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1), Pelt (US 20170238475 A1), Chou (US 20180235164 A1), and McGuire (US 20160212948 A1) as applied to claim 8 above, and further in view of Shelor et al. (US 20150351325 A1).
Regarding claim 11, Setton as modified above does not teach wherein the drive unit is operationally connected to the light rack via a drive chain.
Shelor teaches a height adjustable lighting system wherein the drive unit is operationally connected to the light rack via a drive chain (Figure 12, Paragraph [0047]; drive train for hoist 100 may be a chain and sprocket, chain 360 and sprocket 350).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the chains taught by Shelor in order to provide a stronger connection since it is a simple substitution of similar parts that are known in the art. 
Claims 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1), Pelt (US 20170238475 A1), Chou (US 20180235164 A1), and McGuire (US 20160212948 A1).
Regarding claim 13, Setton teaches a self-contained apparatus for protected agriculture (Figure 1), the apparatus comprising: 
a tank comprising a tank frame (Figure 1, Paragraph [0026]; growth system 310 comprising housing 355 to hold grow material 365) and an inlet aperture and an outlet aperture defined in the tank (Figure 1, Paragraph [0045]; dispensing array 485 including dispensing assemblies 450 that could include a pumping device to dispense fluid into housing 455, which implicitly would require an inlet and an outlet for fluid flow); 
a framing connected to the tank, the framing comprising a plurality of framing uprights extending from the tank and at least one truss connected at least two of the plurality of framing uprights (Figure 1, Paragraph [0023]; structural system 305 connected to housing 355 comprising vertical members 330 and horizontal members 320); 
a light rack between the tank and the at least one truss (Figure 1, Paragraph [0039]; lighting array 380); 
irrigation conduit disposed within the tank and operationally connected to the inlet aperture and dimensioned and configured to dispense water into the tank (Figure 1, Paragraph [0045]; dispensing assemblies 450 configured to pump fluid into the housing 455 to the growth material 365); 
a water storage unit operationally connected to the outlet aperture and the inlet aperture (Paragraph [0045]; fluid being supplied to system has to be coming from somewhere so a storage tank is implicitly required); 
a pump operationally connected to the inlet, the outlet, and the water storage unit, wherein the pump is dimensioned and configured to move water from the water storage unit to the irrigation conduit (Figure 1, Paragraph [0045]; dispensing assemblies 450 comprises a pumping device configures to pump fluid into the housing 455 to the growth material 365). 
Setton does teach actuation assemblies Paragraph [0028], but not for the lighting array. Setton does not teach a tank liner at least partially covering the tank frame; the light rack movably positioned; and a drive system connected to the framing and operationally connected to the light rack, wherein the drive system is dimensioned and configured to move the light rack to different positions between the tank and the at least one truss; wherein the drive system comprises: a drive upright positioned substantially parallel to the framing uprights; a drive arm attached to the drive upright such that the drive arm is substantially parallel to the at least one truss; a drive unit connected to the drive upright or the drive arm and operationally connected to the light rack, wherein the drive unit is dimensioned and configured to move the light rack; and a temperature control unit operationally connected to the water storage unit.
Polete teaches a plant growing system wherein the light rack movably positioned (Figures 3-5 , Paragraphs [0057] and [0067]; vertical displacement of light source 116); and 
a drive system connected to the framing and operationally connected to the light rack, wherein the drive system is dimensioned and configured to move the light rack to different positions between the tank and the at least one truss (Figures 3-5, Paragraph [0067]; vertical actuator 130 disposed parallel to vertical member 106 to displace light source 116 located on horizontal members 104 and 102);
wherein the drive system comprises: 
a drive upright positioned substantially parallel to the framing uprights (Figures 3-5, Paragraph [0067]; vertical member 106); 
a drive arm attached to the drive upright such that the drive arm is substantially parallel to the at least one truss (Figures 3-5, Paragraph [0067]; horizontal members 104 attached to vertical member 106); 
a drive unit connected to the drive upright or the drive arm and operationally connected to the light rack, wherein the drive unit is dimensioned and configured to move the light rack (Figures 3-5, Paragraph [0067]; vertical actuator 130 connected to vertical member 106 and horizontal members 104 and 102 configured to displace light source 116).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the movable light rack and drive system taught by Polete in order to control the intensity of light provided to the plants or to allow for the light rack to maintain the same distance between the plants even as they grow taller (i.e. the light rack moves upward as the plants grow).
Pelt teaches a grow box comprising a liner at least partially covering the grow box (Figure 5, Paragraph [0045]; liner 210 covering inside grow box).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the liner taught by Pelt in order to provide protection against leaks and to allow for easier cleaning.
Chou teaches a plant grow system comprising an inlet aperture and an outlet aperture defined in the tank (Figure 1B, Paragraph [0018]; supply pipe 150 and drain pipe 160); and
a water storage unit operationally connected to the outlet aperture and the inlet aperture (Paragraph [0018]; external circulation system is supplying cultivating medium 120 through supply pipe 150).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the inlet, outlet, and storage tank taught by Chou as suppling water/nutrients from an outside source to a grow unit is well-known in the art and implicit in the disclosure of Setton. Providing an inlet and outlet would allow for direct supply of water/nutrients from storage and easy outflow of excess to be recycled.
McGuire teaches a plant grow system comprising a temperature control unit operationally connected to the water storage unit (Paragraph [0057]; temperature sensor 75 operationally connected to batch tank 69).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the temperature sensor taught by McGuire in order to ensure that the supply of water/nutrients traveling to the plants is at the desired temperature for optimum growth.
Regarding claim 15, the modified reference teaches the limitations of claim 13 and further Polete teaches wherein the drive unit is operationally connected to the light rack via a drive shaft (Figure 5c, Paragraph [0071]; light bracket 110 to fasten light source 116).
Regarding claim 17, Setton as modified above teaches further comprising a grow light connected to the light rack (Figure 1, Paragraph [0039]; lighting array 380 comprises lighting assemblies 415, 420, 425, 430).
Regarding claim 18, Setton teaches a self-contained apparatus for protected agriculture (Figure 1), the apparatus comprising: 
a tank comprising a tank frame (Figure 1, Paragraph [0026]; growth system 310 comprising housing 355 to hold grow material 365) and an inlet aperture and an outlet aperture defined in the tank (Figure 1, Paragraph [0045]; dispensing array 485 including dispensing assemblies 450 that could include a pumping device to dispense fluid into housing 455, which implicitly would require an inlet and an outlet for fluid flow); 
a framing connected to the tank, the framing comprising a plurality of framing uprights extending from the tank and at least one truss connected at least two of the plurality of framing uprights (Figure 1, Paragraph [0023]; structural system 305 connected to housing 355 comprising vertical members 330 and horizontal members 320); 
a light rack between the tank and the at least one truss (Figure 1, Paragraph [0039]; lighting array 380); 
irrigation conduit disposed within the tank and operationally connected to the inlet aperture and dimensioned and configured to dispense water into the tank (Figure 1, Paragraph [0045]; dispensing assemblies 450 configured to pump fluid into the housing 455 to the growth material 365); 
a water storage unit operationally connected to the outlet aperture and the inlet aperture (Paragraph [0045]; fluid being supplied to system has to be coming from somewhere so a storage tank is implicitly required); 
a pump operationally connected to the inlet, the outlet, and the water storage unit, wherein the pump is dimensioned and configured to move water from the water storage unit to the irrigation conduit (Figure 1, Paragraph [0045]; dispensing assemblies 450 comprises a pumping device configures to pump fluid into the housing 455 to the growth material 365);
and a system controller operationally connected to control the system including the pump and light array (Paragraph [0032]; control system 315 controls dispensing array 385 and sensor array 395). 
Setton does teach actuation assemblies Paragraph [0028], but not for the lighting array. Setton does not teach a tank liner at least partially covering the tank frame; the light rack movably positioned; and a drive system connected to the framing and operationally connected to the light rack, wherein the drive system is dimensioned and configured to move the light rack to different positions between the tank and the at least one truss; wherein the drive system comprises: a drive upright positioned substantially parallel to the framing uprights; a drive arm attached to the drive upright such that the drive arm is substantially parallel to the at least one truss; a drive unit connected to the drive upright or the drive arm and operationally connected to the light rack, wherein the drive unit is dimensioned and configured to move the light rack; and a temperature control unit operationally connected to the water storage unit; at least one control valve operationally connected to the irrigation conduit; at least one sensor dimensioned and configured to measure water temperature within the water storage unit and water flow through the inlet aperture; and a system controller operationally connected to the temperature control unit, the at least one control valve; and the at least one sensor, wherein the system controller is dimensioned and configured to maintain water temperature and water flow rate through the irrigation conduit within user-defined ranges.
Polete teaches a plant growing system wherein the light rack movably positioned (Figures 3-5 , Paragraphs [0057] and [0067]; vertical displacement of light source 116); and 
a drive system connected to the framing and operationally connected to the light rack, wherein the drive system is dimensioned and configured to move the light rack to different positions between the tank and the at least one truss (Figures 3-5, Paragraph [0067]; vertical actuator 130 disposed parallel to vertical member 106 to displace light source 116 located on horizontal members 104 and 102);
wherein the drive system comprises: 
a drive upright positioned substantially parallel to the framing uprights (Figures 3-5, Paragraph [0067]; vertical member 106); 
a drive arm attached to the drive upright such that the drive arm is substantially parallel to the at least one truss (Figures 3-5, Paragraph [0067]; horizontal members 104 attached to vertical member 106); 
a drive unit connected to the drive upright or the drive arm and operationally connected to the light rack, wherein the drive unit is dimensioned and configured to move the light rack (Figures 3-5, Paragraph [0067]; vertical actuator 130 connected to vertical member 106 and horizontal members 104 and 102 configured to displace light source 116).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the movable light rack and drive system taught by Polete in order to control the intensity of light provided to the plants or to allow for the light rack to maintain the same distance between the plants even as they grow taller (i.e. the light rack moves upward as the plants grow).
Pelt teaches a grow box comprising a liner at least partially covering the grow box (Figure 5, Paragraph [0045]; liner 210 covering inside grow box).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the liner taught by Pelt in order to provide protection against leaks and to allow for easier cleaning.
Chou teaches a plant grow system comprising an inlet aperture and an outlet aperture defined in the tank (Figure 1B, Paragraph [0018]; supply pipe 150 and drain pipe 160); and
a water storage unit operationally connected to the outlet aperture and the inlet aperture (Paragraph [0018]; external circulation system is supplying cultivating medium 120 through supply pipe 150).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the inlet, outlet, and storage tank taught by Chou as suppling water/nutrients from an outside source to a grow unit is well-known in the art and implicit in the disclosure of Setton. Providing an inlet and outlet would allow for direct supply of water/nutrients from storage and easy outflow of excess to be recycled.
McGuire teaches a plant grow system comprising a temperature control unit operationally connected to the water storage unit (Paragraph [0057]; temperature sensor 75 operationally connected to batch tank 69); 
at least one control valve operationally connected to the irrigation conduit (Paragraph [0057]; three-way valve 62 along irrigation conduit); 
at least one sensor dimensioned and configured to measure water temperature within the water storage unit and water flow through the inlet aperture (Paragraph [0057]; temperature sensor 75 operationally connected to batch tank 69 with flow rate to greenhouse being monitored by flow meter 77); and 
a system controller operationally connected to the pump, the temperature control unit, the at least one control valve (Paragraphs [0034] and [0070]-[0079]; control system 16 controls all important growing parameters) and 
the at least one sensor, wherein the system controller is dimensioned and configured to maintain water temperature and water flow rate through the irrigation conduit within user-defined ranges (Paragraphs [0057]-[0067]; temperature sensor 75 and flow rate monitoring by flow meter 77 configured to maintain predetermined recipes and flow rates).
 It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the temperature sensor, valve, and extending the control system to control those structures as taught by McGuire in order to ensure that the supply of water/nutrients traveling to the plants is at the desired temperature for optimum growth and at an appropriate flow rate as not avoid overflowing the plants or not supplying enough flow to the plants.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1), Pelt (US 20170238475 A1), Chou (US 20180235164 A1), and McGuire (US 20160212948 A1) as applied to claim 13 above, and further in view of Yang et al. (US 10767839 B2).
Regarding claim 14, Setton as modified above does not teach wherein the drive unit is operationally connected to the light rack via a cable.
Yang teaches a height adjustable lighting system wherein the drive unit is operationally connected to the light rack via a cable (Col. 4 lines 19-26; rotatable member 136 or height adjustment unit 140 is attached to light frame 134 by cables 138).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the cables taught by Yang in order to provide a simpler form of connection since it is a simple substitution of similar parts that are known in the art.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1), Pelt (US 20170238475 A1), Chou (US 20180235164 A1), and McGuire (US 20160212948 A1) as applied to claim 13 above, and further in view of Shelor et al. (US 20150351325 A1).
Regarding claim 16, Setton as modified above does not teach wherein the drive unit is operationally connected to the light rack via a drive chain.
Shelor teaches a height adjustable lighting system wherein the drive unit is operationally connected to the light rack via a drive chain (Figure 12, Paragraph [0047]; drive train for hoist 100 may be a chain and sprocket, chain 360 and sprocket 350).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the chains taught by Shelor in order to provide a stronger connection since it is a simple substitution of similar parts that are known in the art. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1), Pelt (US 20170238475 A1), Chou (US 20180235164 A1), and McGuire (US 20160212948 A1) as applied to claim 18 above, and further in view of Nelson et al. (US 8677686 B1).
Regarding claim 19, Setton as modified above does teach the inclusion of sterilization within the dispensing assembly 450 (Paragraph [0045]), but does not explicitly teach further comprising a water processor operationally connected to the outlet aperture and the water storage unit, downstream of the outlet aperture and upstream of the water storage unit, wherein the water processor is dimensioned and configured to remove impurities from water exiting the tank through the outlet aperture and prior to the water entering the water storage unit.
Nelson teaches a plant grow system wherein a water processor operationally connected to the outlet aperture and the water storage unit, downstream of the outlet aperture and upstream of the water storage unit, wherein the water processor is dimensioned and configured to remove impurities from water exiting the tank through the outlet aperture and prior to the water entering the water storage unit (Figure 1, Col. 6 lines 11-59; water flowing out of the system flows through solids separator 1 to separate out waste).
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the water processor as taught by Nelson in order to remove unwanted large particles from the water that is being recycled into the grow system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Setton (US 20190281771 A1) in view of Polete (US 20160356465 A1), Pelt (US 20170238475 A1), Chou (US 20180235164 A1), and McGuire (US 20160212948 A1) as applied to claim 18 above, and further in view of Lewis (US 10624275 B1).
Regarding claim 20, Setton as modified above does teach the inclusion of sterilization within the dispensing assembly 450 (Paragraph [0045]), but does not explicitly teach further comprising an ionization unit operationally connected to the outlet aperture and the water storage unit, downstream of the outlet aperture and upstream of the water storage unit. wherein the ionization unit is dimensioned and configured to ionize impurities from water exiting the tank through the outlet aperture and prior to the water entering the water storage unit.
Lewis teaches a pant grow system wherein an ionization unit operationally connected to the outlet aperture and the water storage unit, downstream of the outlet aperture and upstream of the water storage unit wherein the ionization unit is dimensioned and configured to ionize impurities from water exiting the tank through the outlet aperture and prior to the water entering the water storage unit (Col. 23 lines 60-62 and Col. 24 lines 8-22; sterilization system 450 may comprise an ionizing radiation treatment). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have provided the grow apparatus taught by Setton with the ionizing unit as taught by Lewis in order to effectively sterilize the water to remove any bacteria or pathogens before the water is supplied back to the grow system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Geest (US 20070289213 A1) and Goodwin (US 10681877 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                

/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642